
	

114 HRES 476 IH: Supporting the establishment of a national Children’s Bill of Rights.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Gutiérrez (for himself, Ms. Bass, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the establishment of a national Children’s Bill of Rights.
	
	
 Whereas all children and youth have the inalienable right to live in a just, safe, and supportive society; and
 Whereas this right belongs to all children, regardless of gender, class, race, ethnicity, national origin, culture, religion, immigration status, sexual orientation, or ability: Now, therefore, be it
	
 it is the sense of the House of Representatives that every child is entitled to— (1)physical well-being, including—
 (A)the right to be free from all forms of physical, psychological, or sexual abuse, neglect, and exploitation;
 (B)the right to have the child’s essential needs met, including nutritious food, safe and accessible shelter, clothing, health care, and accessible transportation;
 (C)the right to a safe and healthy environment, including homes, schools, neighborhoods, and communities;
 (D)the right to the care and protection of the State in which the child resides if there is no parent, legal guardian, or other caregiver willing and able to assume responsibility for the care and well-being of the child; and
 (E)the right to receive appropriate medical treatment, and the right to access affordable health insurance coverage, including effective therapeutic interventions for behavioral health;
 (2)social and emotional well-being, including— (A)the right to develop a healthy attachment to a parent, legal guardian, or caregiver, and the right to an ongoing relationship with a caring and supportive adult;
 (B)the right to remain with a parent, legal guardian, or caregiver, except when authorities determine separation is in the best interest of the child;
 (C)the right to be reunited with a parent, legal guardian, or caregiver should separation occur, with priority given to keeping children with their family or with kin in a home setting, whenever it remains in the child’s best interest to do so;
 (D)the right to maintain direct contact with parents on a regular basis when a child is separated from a parent, including cases in which a parent is incarcerated or detained, whenever it remains in the child’s best interest to do so;
 (E)the right to access sports and other extracurricular activities that support the child’s healthy social, emotional, and physical development;
 (F)the right to a voice in matters that affect the child, and the right to participation in age-appropriate forums, including representation on youth councils and other decisionmaking bodies;
 (G)the right to have the child’s best interest taken into consideration with regards to decisions that affect the child;
 (H)the right to have appropriate legal representation and a child advocate in legal proceedings to represent the interest of the child;
 (I)the right to rehabilitative services and periodic review if detained or incarcerated as a juvenile; and
 (J)the right to have parents, elected officials, and other adults consider the effect that their decisions will have on a child’s care and community; and
 (3)educational and life skills, including— (A)the right to a well-rounded, high-quality, and culturally competent education that promotes success in life and in future careers;
 (B)the right to access educational services and supports necessary to accommodate the child’s needs; (C)the right to a safe learning environment, and the right to be free from bullying;
 (D)the right to an education that is sufficiently funded to provide the child with the tools and technology necessary for a successful learning experience;
 (E)the right to be heard in age-appropriate ways on issues regarding the education of the child and to be represented on school boards and other decisionmaking bodies;
 (F)the right of access to training in life skills that will prepare the child to live independently and contribute to the child’s community; and
 (G)the right to protections from unfair and unsafe labor practices in the workforce.  